Title: From John Quincy Adams to Leonard Bowker, 29 June 1825
From: Adams, John Quincy,Adams, Louisa Catherine Johnson
To: Bowker, Leonard


				
					
					June 29, 1825
				
				Know all men by these presents, that I John Quincy Adams of Boston in the County of Suffolk and Commonwealth of Massachusetts, now abiding at Washington in the District of Columbia, for an in consideration of the sum of three hundred dollars paid me by Leonard Bowker of Salem in the County of Orleans and State of Vermont, the receipt whereof I do hereby acknowledge, have given, granted, and do hereby bargain, sett, and Quit-claim, to him the said Leonard Bowker, his heirs and Assigns for ever, all my right, title, interest and Estate in and to one whole right or share of Land, in the said Town of Salem, granted by the General Assembly of the said State at their Sessions in October A.D 1780, to Colonel Jacob Davis and by Associates; and which was conveyed to me by Jonas Comins, as one of said associates by deed bearing date the twentieth day of April AD Seventeen hundred and eighty two, and recorded in the Clerks Office of Orange County in said State Liber 6 page 139. To Have & to Hold, the said Right as share of Land, with all the privileges and appurtenances  thereto belonging to him the said Leonard Bowker by heirs and Assigns, to his and their own use for ever. And I do hereby promise to defend the said Right or Share of Land from all Claims of any persons claiming by, for or under me. In witness whereof I, the said John Quincy Adams have hereunto set my hand and Seal, at Washington in the District of Columbia this twenty ninth day of June, in the year of our Lord one thousand eight Hundred and twenty five. And Louisa Catherine, wife of the said John Quincy Adams, in token of her relinquishment of Dower or thirds in the premises, signs and seals these presents on the day and year above written.
				
					John Quincy AdamsLouisa Catherine Adams
				
				
			